Filed 4/21/15 P. v. Land CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C077476

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F03906)

         v.

DENNIS DAVID LAND, SR.,

                   Defendant and Appellant.




         In 1985, defendant Dennis David Land, Sr., pled guilty to sodomy with a person
under the age of 14 and 10 years younger than him (Pen. Code,1 § 286, subd. (c)) and oral
copulation with a person under the age of 18 (§ 288a, subd. (b)(1)) and was placed on
formal probation for eight years. Defendant filed a petition for a certificate of
rehabilitation and pardon (§ 4852.01) in June 2014. The petition contained no documents




1        Undesignated statutory references are to the Penal Code.

                                                             1
or specific factual allegations regarding defendant’s conduct since his conviction or
regarding his character. It did contain a photocopy of People v. Tirey (2014)
225 Cal. App. 4th 1150, review granted August 20, 2014, S219050, which held that
persons convicted of violating section 288, subdivision (a), were not statutorily barred
from receiving such a certificate.
       At the hearing on the petition, the trial court noted that review was granted on
Tirey and there were no factual allegations that would support granting the petition.
Defense counsel suggested the defense may wait to see what the Supreme Court did in
Tirey and then submit another petition for a certificate of rehabilitation and pardon. The
trial court denied the petition, finding defendant’s convictions rendered him statutorily
excluded from filing a petition of rehabilitation and pardon, and in addition, defendant
failed to present any facts justifying a grant had he been eligible.
                                         DISCUSSION
       Defendant appeals from the trial court’s denial of his petition, contending it was an
abuse of discretion. His contention is frivolous.
       Section 4852.01 states in pertinent part: “(a) Any person convicted of a felony
who has been released from a state prison or other state penal institution or agency in
California, whether discharged on completion of the term for which he or she was
sentenced or released on parole prior to May 13, 1943, who has not been incarcerated in a
state prison or other state penal institution or agency since his or her release, and who
presents satisfactory evidence of a three-year residence in this state immediately prior to
the filing of the petition for a certificate of rehabilitation and pardon provided for by this
chapter, may file the petition pursuant to the provisions of this chapter. . . . [¶] . . . [¶]
(d) This chapter shall not apply to persons serving a mandatory life parole, persons
committed under death sentences, persons convicted of a violation of Section 269,
subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section
288.5, Section 288.7, or subdivision (j) of Section 289, or persons in military service.”

                                                2
          The period of rehabilitation starts “upon the discharge of the petitioner from
custody due to his or her completion of the term to which he or she was sentenced or
upon his or her release on parole or probation, whichever is sooner.” (§ 4852.03,
subd. (a).) For crimes not otherwise specified, the defendant must be rehabilitated for
seven years before filing the petition. (§ 4852.03, subd. (a)(3).) “Unless and until the
period of rehabilitation, as stipulated in this section, has passed, the petitioner shall be
ineligible to file his or her petition for a certificate of rehabilitation with the court. Any
certificate of rehabilitation that is issued and under which the petitioner has not fulfilled
the requirements of this chapter shall be void.” (§ 4852.03, subd. (b).) “The person shall
live an honest and upright life, shall conduct himself or herself with sobriety and
industry, shall exhibit a good moral character, and shall conform to and obey the laws of
the land.” (§ 4852.05.)
          Defendant is statutorily excluded from filing a petition for rehabilitation and
pardon because he was convicted of violating section 286, subdivision (c). Defendant’s
opening brief contains a single section addressing the trial court’s decision, labeled “THE
SUPERIOR COURT’S DENIAL OF APPELLANT’S CERTIFICATE FOR
REHABILITATION UNDER PENAL CODE §4852.01(D) WAS AN ABUSE OF
DISCRETION BY THE COURT.” Defendant points out that equal protection is
guaranteed by the state and federal Constitutions. Defendant also notes that review was
granted in Tirey with briefing put on hold pending the Supreme Court’s decision in
Johnson v. Department of Justice, S209167. From this, he concludes that the statutory
prohibition on filing a petition for rehabilitation and pardon violates his equal protection
rights.
          Defendant’s perfunctory assertions without meaningful analysis and citation to
supporting authority forfeit his contention. (People v. Stanley (1995) 10 Cal. 4th 764,
793.) Even if he was not precluded from filing a petition for rehabilitation and pardon,



                                                3
defendant’s petition would fail on the merits, as he has not presented any evidence that
would support granting his petition.2
                                        DISPOSITION
       The judgment is affirmed.



                                                       ROBIE                 , J.



We concur:



      RAYE                  , P. J.



      BLEASE                , J.




2      After defendant filed his opening brief, the California Supreme Court decided
Johnson and held that it did not violate equal protection to distinguish between types of
sex offenses when imposing mandatory or discretionary sex offender registration.
(Johnson v. Department of Justice (2015) 60 Cal. 4th 871, 874-875.) In his reply brief,
defendant asks us to defer our opinion in his appeal until Johnson and Tirey are final.)

       We decline the offer. Even if the Supreme Court adopts a rule favorable to
defendant’s equal protection claim in Tirey, defendant would not prevail because he has
not presented any evidence of his rehabilitation since his conviction.

                                             4